Citation Nr: 9931429	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  95-01 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Friedreich's ataxia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to June 
1967.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in January 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, for additional development.  Following 
the requested development, the RO continued its previous 
denial of the claim for service connection for Friedreich's 
ataxia (FA).  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for FA is 
plausible.  

2.  FA clearly and unmistakably preexisted the veteran's 
entrance into service.

3.  The increase in severity of the preexisting FA during 
service clearly and unmistakably represented no more than the 
natural progress of the disease.


CONCLUSIONS OF LAW

1.  The claim for service connection for FA is well grounded.  
38 U.S.C.A. §§ 1110, 1111, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  

2.  FA was not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110, 1111, 1153 (West 1991); 38 C.F.R. 
§ 3.303, 3.306(a)(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran received a medical discharge in 1967 due to 
congenital heart disease.  

In September 1973, the veteran was admitted to the Fort Wayne 
VA Hospital (VAH) for about two weeks with complaints of 
increasing unsteadiness.  The veteran reported that he fell 
down several times while walking because he lost balance, and 
he was unsteady and staggering while walking.  The examiner 
noted that the January 1973 neurological examination reported 
as normal.  The diagnoses included rule out FA.

In March 1974, the veteran was admitted to the same VAH with 
complaints of weakness and fatigability.  He reported that in 
1968 he started to lose his balance and coordination, 
staggered on walking, and his speech was slurred.  The 
examiner noted that the veteran had been diagnosed with FA in 
September 1973, and the skull series and brain scan from that 
time were normal.  Neurologically, the veteran's gait was 
broad based and ataxic.  His speech was somewhat thick and 
slurred.  The Romberg's sign was positive with a tendency to 
fall towards the left side.  The veteran's coordination was 
markedly impaired, and vibratory and position senses were 
impaired in the extremities.  The deep tendon reflexes were 
hardly obtainable in both the upper and lower extremities.  
The electromyograph revealed neurogenic changes involving 
both lower extremities, and the changes were reported to be 
compatible with some generalized neurological disease.  A 
neurological consultation was obtained, and the diagnosis of 
FA was confirmed.  The veteran was able to get around without 
difficulty, and neurologically he remained stable throughout 
the entire hospital course.  

In 1976, the physician who attended the veteran's birth filed 
a statement that the veteran was in perfect health at birth.  

In January 1984, the veteran was seen at a VA clinic.  The 
diagnosis was FA, and the examiner noted that the veteran was 
unable to get up from his wheelchair.  

The veteran was examined at a non-VA hospital in 1986 because 
he had great difficulty walking and having his ankles turn 
out so that his foot inverted, and he walked on the outside 
of his ankles.  He was forced to hang onto objects and things 
at his house to get around and try to walk.  He could be very 
unsteady with his balance.  He did not work.  After 
neurological and motor examination, the examiner stated that 
the veteran appeared to have stigmata of FA.  

The veteran was examined again at the same non-VA hospital in 
1988.  The diagnosis was FA.  He was pretty much wheelchair 
bound although he could stand briefly with some minimal 
support.  His examination revealed some mild distal upper 
extremity weakness and rather marked lower extremity 
weakness.  Reflexes were absent in all areas, and there were 
some problems with truncal balance and very minimal ataxia of 
the upper extremities.  The veteran was examined again at the 
same non-VA hospital in 1994.  The diagnosis was FA.  He was 
no longer able to walk without maximum support, and he was 
still able to use his upper extremities fairly well, feed 
himself, and go fishing a lot.  He was starting to get a fair 
amount of deformity and contractions at the ankles.  

The veteran underwent a VA examination in April 1997.  The 
examiner reviewed the claims folder and noted that FA was 
diagnosed approximately 6 years after the the veteran's 
discharge from service.  In reviewing the FA in the veteran's 
claims file, the examiner noted that genutation was mapped to 
the long arm of the chromosome 9 and had an autosomal 
recessive pattern.  The examiner opined that the veteran 
probably had FA prior to entering military service and that 
the disease manifestations were brought out by the regular 
exercise program imposed by the military.  However, the 
examiner opined that he was aware of no literature to support 
the fact that rigorous exercise would make FA any worse.  
Therefore, the examiner opined that military service did not 
in anyway worsen the diagnosis of FA or cause it to progress 
at a faster rate than it would have otherwise.  The examiner 
stated that the veteran probably had FA since leaving the 
military service because the electrocardiogram abnormality 
and complaints of decreased ability to perform physical 
exercises while in service.  The examiner opined that he did 
not believe that the veteran's FA was in any way service 
connected or had been aggravated by serving in the military.  

The RO received an April 1999 medical summary from another 
private physician who had cared for the veteran from 1965-
1978, with no subsequent care. The physician stated that he 
found no evidence of FA on the two occasions in 1965 when the 
veteran was examined.  At the January 1973 office visit, the 
veteran reported that he was terminated from service with 
symptoms of weakness, collapse, unsteadiness of gait, and 
trouble with balance.  A physical examination in May 1978 
revealed the following signs positive for FA:  Romberg, heel-
to-shin, finger-to-nose, and gait (pendular with ataxia).  
The veteran reported that he could not run or lift and that 
he tired easily.  Chronologically, the examiner stated that 
the history of the veteran's illness revealed onset in 1967, 
while in service, with symptoms of clumsiness, weakness, and 
falling; symptoms of abnormality of gait and balance in 1969; 
and a 1969 physical examination resulted in a diagnosis of 
what appeared to be stigmata of FA.  In summary, the examiner 
opined that the veteran had advanced, according to 
documentation by the physician and VA records, both 
historically and by physical examination, from a state of 
wellness in 1965, onset of illness in 1967, to a verified 
full-blown case of FA in 1978.  The history supported a 
natural progression of the disease in the interim.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1110, 1111; 38 
C.F.R. § 3.304(b) (1999).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

38 C.F.R. § 3.303(c) (1999) excludes congenital defects from 
consideration for service connection:  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  
When a disease is of a congenital nature, VA adjudicators are 
justified in finding that such disease pre-existed service, 
but that in cases where the disease is first manifest in 
service, guidance from medical authorities may be necessary 
regarding the actual time of inception.  In these cases, 
entitlement to service connection should be turned on whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  See Monroe v. Brown, 4 
Vet. App. 513, 515 (1993).  

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut  the presumption of aggravation where the preservice 
disability  underwent an increase in severity during service. 
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition. 38 C.F.R. § 3.306(b).  

Entitlement to service connection for a congenital disorder 
may be allowed if the congenital disorder initially became 
manifest in service but progresses during service at a 
greater rate than normally expected.  VA General Counsel 
Precedent Opinion 67-90, 55 Fed. Reg. 43253 (1990).  


Analysis

The veteran's claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a). The 
veteran has a current disability of FA because several 
physicians from 1974-1999 provided a diagnosis of FA.  Most 
recently, the 1997 and 1999 examiners diagnosed the veteran 
with FA.  The 1974 examiner also noted that a neurological 
consultation was obtained, and the diagnosis of FA was 
confirmed. The veteran has satisfied the Caluza nexus 
requirement because the July 1997 examiner stated that the 
military exercise program brought out manifestations of FA.  
Therefore, the claim for service connection for FA is well 
grounded.

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The record shows that the RO requested and 
obtained medical records from the examiners that the veteran 
identified prior to the January 1997 remand.  In January 
1997, the RO requested from the veteran the names of any 
additional health care providers who had examined or treated 
him for FA since 1984, and the RO obtained those medical 
records.  Therefore, the VA has fulfilled the duty to assist 
under 38 U.S.C.A. § 5107(a).

Initially, the veteran is presumed to have been sound at 
enlistment because the preinduction examination report stated 
that the veteran was normal, and no defects or diagnoses were 
noted, and the discharge examination report listed only 
congenital heart disease under the summary of defects and 
diagnoses. Nevertheless, although the veteran has contended 
that he did not have FA prior to his entrance into service, 
clear and unmistakable evidence demonstrates that FA is a 
chromosomal problem which by its very nature preexisted 
service.  The April 1997 examiner stated that a review of the 
veteran's claims folder showed that the genutation was mapped 
to the long arm of chromosome 9 and had an autosomal 
recessive pattern. 

Although FA preexisted service, medical evidence and lay 
statements show that FA symptoms first manifested during 
service.  In his April 1999 statement, the private examiner 
stated that the history of the veteran's illness revealed 
onset in 1967 with symptoms of clumsiness, weakness, and 
falling.  The veteran's father stated in March 1999 that the 
veteran was in excellent health prior to service with no 
symptoms of any disease but when he arrived home, his 
symptoms were noticeable.  The veteran's long-time friend, 
MN, stated in February 1973 that he had known the veteran 
since he was a little boy whom he had taken hunting, fishing, 
and swimming.  MN believed the veteran was in perfect health 
prior to service and noticed that the veteran could not fish 
or hunt well after service because he tired so quickly.  The 
veteran's notice of disagreement, appeal, and various 
statements alleged that he was healthy, active in sports, and 
able to perform duties prior to service but that it was hard 
for him to work or do anything since service because he had 
difficulty walking and tired easily.  The veteran's July 1993 
statement alleged that he experienced the same symptoms of 
continual loss of balance, loss of strength throughout his 
body, and legs giving out on him in service and after.  These 
lay statements are probative because, although the veteran, 
his father, and his friend are lay persons not competent to 
render medical opinions or medical diagnoses regarding the 
etiology of disorders, they are competent to provide evidence 
of observable symptoms, such as the veteran's difficulty in 
walking or inability to maintain balance.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The medical evidence has already established that FA was not 
incurred in service because it is a chromosomal problem that 
preexisted service.  Further, the Board does not dispute that 
the symptoms experienced by the veteran in service 
represented an increase in severity of this condition. The 
April 1997 VA examiner, however, reviewed the claims folder 
and stated that he was aware of no literature to support the 
fact that rigorous exercise such as that experienced by the 
veteran during service would make FA any worse.  He opined 
that military service had not in any way worsened the 
diagnosis of FA or caused it to progress at a faster rate 
than it would have otherwise.  He further stated that he did 
not believe that FA was aggravated by the veteran serving in 
the military.  In addition, the April 1999 private examiner 
opined that his and the VA's documentation, both historically 
and by physical examination, from a state of wellness in 
1965, onset of illness in 1967, to a verified full-blown case 
of FA in 1978, supported a natural progression of the 
disease.  

Based on the above evidence, the Board finds that the 
inservice increase in severity of FA clearly and unmistakably 
represented no more than the natural progress of the disease. 
Accordingly as FA was not incurred in or aggravated by active 
service, service connection for this condition is denied.  
38 U.S.C.A. § 1110, 1111, 1153; 38 C.F.R. § 3.303, 3.306(a).  


ORDER

The claim of entitlement to service connection for FA is 
denied.  




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

